In this case, made up by the counsel, we are unable to make a decision, for want of a sufficient statement of the facts. The plaintiffs allege a tenancy in common with the defendants, and pray for a sale for partition. The defendants plead sole seizin. There is no evidence sent up, and the statement of the case fails to state in what relation the parties stand to each other, or to the testator, or to the devisee, Nancy E. Thomas, named in the seventh item of the will, the construction of which seems to have been the object of the appeal. The case must be remanded for a fuller statement of the facts to be brought out on a new trial.
New trial.
(115)